Title: To George Washington from Major General Alexander McDougall, 31 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks Kill [N.Y.] May 31st 1779

I have just Time to inform your Excellency, that last Evening the Enemy had about forty Sail of Vessels at Phillips’s, His Troops encamped from the North River to Mile square; and the Intelligence adds, that from the Position of the Transports, it appear’d they were embarking Troops. I have the Honor to be your Excellency’s very humble servant
Alexr McDougall

